As filed with the Securities and Exchange Commission on NOVEMBER 12, Securities Act File No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SpeedSport Branding, Inc. (Name of small business issuer in its charter) NEVADA (State or other Jurisdiction of Incorporation or Organization) 7948 (Primary Standard Industrial Classification Code Number) 20-4168979 (I.R.S. Employer Identification No.) 6141 Quail Valley Ct. Riverside, Ca. 92507 (951) (Address and telephone number of principal executive offices and principal place of business) Roy
